Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 10/16/2019.
Claims 1-20 are examined in this office action.

Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 10/16/ 2019, which has been placed of record in the file.  An initialed, signed and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features canceled from the claim(s).  No new matter should be entered.
Main body (claim 6, lines 1-2);
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


 Claim(s) 1, 7 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oide (US 20050223886 A1).
Regarding claim 1, Oide discloses a hydraulic device (Fig. 1) comprising: 
a hydraulic pump (7) configured to generate pressure oil ([0022]); 
a tool (20) configured to operate by the pressure oil generated by the hydraulic pump (7, [0036]); 
an oil passage (10, 14, 16, 17) for sending the pressure oil generated by the hydraulic pump (7) to the tool (20) and returning return oil from the tool to the hydraulic pump (7) [0025]-[0027]; 
a handle (34) configured to be held by one hand of a worker [0032] and [0046]; 
a switching part (24) disposed at the oil passage (10, 14, 16, 17) and configured to switch a path for at least one of the pressure oil and the return oil [0028]; and 
an operation part (31, 32 and/or 38) for operating the switching part (24), 
wherein the operation part (31, 32 and/or 38) is disposed at a position that allows the operation part to be operated with the hand of the worker holding the handle (34), or with a finger of the hand holding the handle [0046].
Regarding claim 7, wherein the operation part has a shaft part (32 of Oide), a lever (34 of Oide) which is attached to the shaft part ([0032] of Oide) and which is configured to rotate about an axis of the shaft part ([0033] of Oide), and an operation portion (Any part of 34 of Oide where a user can grab) which is disposed at the lever (34 of Oide) and which is configured to be operated with the hand of the worker holding the handle, or with the finger of the hand holding the handle (Fig. 6 of Oide), and the 
Regarding claim 18, further comprising a drive part (3 of Oide) configured to drive the hydraulic pump (7 of Oide), wherein the operation part is configured to be able to switch ON/OFF of the drive part ([0052] of Oide).
Regarding claim 19, wherein the operation part (31, 32 and/or 38) is moveable in a direction toward a main body (Fig. 6 of Oide) and in a direction away from the main body (Fig. 6 of Oide), and when the operation part (31, 32 and/or 38) is moved in the direction toward the main body or in the direction away from the main body, the path in the oil passage is switched at the switching part ([0036]-[0046] of Oide).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over by Oide (US 20050223886 A1) in view of KIMURA (US 20180195532 A1).
Regarding claim 1, Oide discloses a hydraulic device (Fig. 1) comprising: 
a hydraulic pump (7) configured to generate pressure oil ([0022]); 
a tool (20) configured to operate by the pressure oil generated by the hydraulic pump (7, [0036]); 
an oil passage (10, 14, 16, 17) for sending the pressure oil generated by the hydraulic pump (7) to the tool (20) and returning return oil from the tool to the hydraulic pump (7) [0025]-[0027]; 
a handle (34) configured to be held by one hand of a worker [0032] and [0046]; 
a switching part (24) disposed at the oil passage (10, 14, 16, 17) and configured to switch a path for at least one of the pressure oil and the return oil [0028]; and 
an operation part (31, 32 and/or 38) for operating the switching part (24), 

Alternatively, if applicant argues that Oide does not teach that the operation part is disposed at a position that allows the operation part to be operated with the hand of the worker holding the handle, or with a finger of the hand holding the handle.
KIMURA in a related invention teaches that it is old and well known to provide a handle disposed at a position that allows the operation part to be operated with the hand of the worker holding the handle, or with a finger of the hand holding the handle (See annotated Fig. 4 below) (NOTE: Odie already teaches an operation part situated at the handle part, However Kimura is teaching an additional handle disposed close to the operation part that allows the operation part to be operated with the hand of the worker holding the handle, or with a finger of the hand holding the handle).

    PNG
    media_image1.png
    691
    837
    media_image1.png
    Greyscale

Oide to incorporate an additional handle disposed close to the operation part that allows the operation part to be operated with the hand of the worker holding the handle, or with a finger of the hand holding the handle as taught by Kimura in order to facilitate easier handling and stability of the tool by an operator during operation of the tool.
Regarding claim 2, Oide in view of Kimura teaches essentially the claimed invention according to claim 1, including the handle (34 of Oide and/or Annotated Fig. 4 of Kimura) and the operation part (31, 32 and/or 38 of Oide).
Oide is silent with regards to wherein a distance between the handle and the operation part in a longitudinal direction of the hydraulic device falls within a range of 0 mm to 50 mm.
However, It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the hydraulic device of Odie to have the handle and the operation part in a longitudinal direction of the hydraulic device to fall within a range of 0 mm to 50 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, such as the handle and the operation part being located very close to each other as shown in Figure 4 of Oide, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 Therefore, it would have been obvious through routine experimentation to realize an optimum distance, such as “to fall within a range of 0mm to 50mm” since it is already shown that the handle and operation part are in very close proximity to each other (See 
Regarding claim 3, Oide in view of Kimura teaches essentially the claimed invention according to claim 1, including the handle (34 of Oide and/or Annotated Fig. 4 of Kimura) and the operation part (31, 32 and/or 38 of Oide).
Oide is silent with regards to wherein a distance between the handle and the operation part in a longitudinal direction of the hydraulic device falls within a range of 5 mm to 50 mm.
However, It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the hydraulic device of Odie to have the handle and the operation part in a longitudinal direction of the hydraulic device to fall within a range of 0 mm to 50 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art such as the handle and the operation part being located very close to each other as shown in Figure 4 of Oide.  In re Aller, 105 USPQ 233 Therefore, it would have been obvious through routine experimentation to realize an optimum distance, such as “to fall within a range of 5 mm to 50 mm” since it is already shown that the handle and operation part are in very close proximity to each other (see Fig. 4 of Oide), doing this maximize the efficient handling of the tool by a user during operation.
Regarding claim 4, Oide in view of Kimura teaches essentially the claimed invention according to claim 1, including the handle (34 of Oide and/or Annotated Fig. 4 of Kimura) and the operation part (31, 32 and/or 38 of Oide).
Oide is silent with regards to wherein a distance between the handle and the operation part in a longitudinal direction of the hydraulic device falls within a range of 0 mm to 50 mm.
However, It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the hydraulic device of Odie to have the handle and the operation part in a longitudinal direction of the hydraulic device to fall within a range of 9 mm to 50 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, such as the handle and the operation part being located very close to each other as shown in Figure 4 of Oide.  In re Aller, 105 USPQ 233 Therefore, it would have been obvious through routine experimentation to realize an optimum distance, such as “to fall within a range of 9 mm to 50 mm” since it is already shown that the handle and operation part are in very close proximity to each other (see Fig. 4 of Oide), doing this maximize the efficient handling of the tool by a user during operation.
Regarding claim 5, wherein the handle (34 of Oide and/or Annotated Fig. 4 of Kimura) has a bar-like portion extending in a direction orthogonal to a longitudinal direction of the hydraulic device (Fig. 6 of Oide), and the worker is allowed to operate the operation part with the hand grasping the bar-like portion of the handle, or with the finger of the hand grasping the bar-like portion of the handle. NOTE: Note that the recitation of Claim 5, “the worker is allowed to operate….” is considered to be an intended use limitation. The Applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of 
Regarding claim 6, wherein a distance from a main body of the hydraulic device (1 of Oide) to the bar-like portion of the handle (34 of Oide and/or Annotated Fig. 4 of Kimura) is larger than a distance from the main body of the hydraulic device (1) to the operation part (31, 32 and/or 38, See Fig. 2 of Oide)
Regarding claim 7, wherein the operation part has a shaft part (32 of Oide), a lever (34 of Oide) which is attached to the shaft part ([0032] of Oide) and which is configured to rotate about an axis of the shaft part ([0033] of Oide), and an operation portion (Any part of 34 of Oide where a user can grab) which is disposed at the lever (34 of Oide) and which is configured to be operated with the hand of the worker holding the handle, or with the finger of the hand holding the handle (Fig. 6 of Oide), and the path in the oil passage is switched at the switching part by rotation of the shaft part of the operation part ([0036]-[0038] of Oide).
Regarding claim 8, wherein the operation portion (31, 32 and/or 38, See Fig. 2 of Oide) is formed by cutting a portion from a substantially spherical body.
The recitation " formed by cutting a portion from a substantially spherical body” is considered to be a product by process limitation. MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is Oide, the operation portion (31, 32 and/or 38, See Fig. 2 of Oide), is the same as the product claimed, meeting the limitation of Claim 8.
Regarding claim 9, wherein a line which passes through a center of a flat surface (See Annotated Fig. 6 below), of the operation portion, obtained by cutting the portion from the substantially spherical body and which is orthogonal to the flat surface is tilted relative to a longitudinal direction of the hydraulic device (Note when 34 is rotated slightly, it will be tilted relative to a longitudinal direction of the device).

    PNG
    media_image2.png
    771
    853
    media_image2.png
    Greyscale

Oide, the operation portion (31, 32 and/or 38, See Fig. 2 of Oide), is the same as the product claimed, meeting the limitation of Claim 9.
	Regarding claim 10, wherein the handle (34 of Oide and/or Annotated Fig. 4 of Kimura) has a bar-like portion extending in a direction orthogonal to the longitudinal direction of the hydraulic device (Fig. 6 of Oide and/or Fig. 4 of Kimura), and the worker is allowed to operate the operation part with the hand grasping the bar-like portion of the handle, or with the finger of the hand grasping the bar-like portion of the handle (intended use limitation-See explanation above), and the line which passes through the center of the flat surface, of the operation portion, obtained by cutting the portion from the substantially spherical body and which is orthogonal to the flat surface extends toward the bar-like portion of the handle (product by process limitation-See explanation above).
Regarding claim 11, wherein a recess (See annotated figure 4 below) is formed on the operation portion (31, 32 and/or 38 of Oide) at a location where the portion is cut from the substantially spherical body (Product by process limitation-See explanation above), and the recess has a shape curved (the recess has a curved shape by virtue of 

    PNG
    media_image3.png
    736
    864
    media_image3.png
    Greyscale

Regarding claim 12, wherein a line connecting a center of the recess to a center of the virtual sphere is tilted relative to a longitudinal direction of the hydraulic device (See Annotated Fig. 6 of Oide above).
Regarding claim 13, wherein the handle (34 of Oide and/or Annotated Fig. 4 of Kimura) has a bar-like portion (Fig. 6 of Oide and/or Fig. 4 of Kimura) extending in a direction orthogonal to the longitudinal direction of the hydraulic device (Fig. 6 of Oide and/or Fig. 4 of Kimura), and the worker is allowed to operate the operation part with the 
Regarding claim 18, further comprising a drive part (3 of Oide) configured to drive the hydraulic pump (7 of Oide), wherein the operation part is configured to be able to switch ON/OFF of the drive part ([0052] of Oide).
Regarding claim 19, wherein the operation part (31, 32 and/or 38) is moveable in a direction toward a main body (Fig. 6 of Oide) and in a direction away from the main body (Fig. 6 of Oide), and when the operation part (31, 32 and/or 38) is moved in the direction toward the main body or in the direction away from the main body, the path in the oil passage is switched at the switching part ([0036]-[0046] of Oide).
Regarding claim 20, wherein the operation part (31, 32 and/or 38) has a lever (34 of Oide) and an operation portion (Any part of 34 of Oide where a user can grab) which is disposed at the lever (34 of Oide) and which is configured to be operated with the hand of the worker holding the handle, or with the finger of the hand holding the handle ([0046]-[0047] of Oide), the operation portion (Any part of 34 of Oide where a user can grab) is formed by cutting a portion from a substantially spherical body (product by process limitation-See explanation above), and when the lever or the operation portion of the operation part is moved in the direction toward the main body or in the direction away from the main body, the path in the oil passage is switched at the switching part ([0036]-[0046] of Oide).

Allowable Subject Matter
Claims 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 contains allowable subject matter.
The prior art of record fails to disclose, teach, or fairly suggest the lever is movable between an advance position and a retraction position, when the lever is located at the advance position, the path in the oil passage is switched at the switching part such that the tool moves in a first direction, and when the lever is located at the retraction position, the path in the oil passage is switched at the switching part such that the tool moves in a second direction. 
The prior art of record that comes closest to teaching these limitations is Oide (US 20050223886 A1). Oide teaches a lever mechanism that can be at different positions. However, Oide fails to teach the exact structure and different positioning as disclosed by applicant’s specification. Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Claims 15-17 are dependent on claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References cited.  The art cited is generally related to the field of hydraulic device having tip tools that are operated by pressure oil generated by hydraulic pump.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731

/ANNA K KINSAUL/           Supervisory Patent Examiner, Art Unit 3731